Title: From George Washington to William Heath, 26 March 1782
From: Washington, George
To: Heath, William


                        
                            Dear Sir
                            Morris Town 26 March (Evening) 1782
                        
                        I am on my way to the North River, and Shall pass thro’ the Clove the last of this Week—I wish you therefore
                            to detach a Captain & 50 Men, so as that they may be on friday Night next (that is on the Night of the 29th Inst.)
                            at Galloway or some other farm house, nearer to the place; where the new Road from Ringwood forms the junction with the
                            Smith’s Clover Road—it will be best for the party to be supplied with three or four days provision, lest bad weather or
                            accident Should prevent my coming forward so soon as I propose, the Officer will remain there untill he hears from
                            me. I am Dear Sir Your Most Obedt Servant
                        
                            Go: Washington
                        
                    P.S. If the party cannot get to the place of destination on friday night, they should at all events be there by Saturday Morning.